Citation Nr: 1513713	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-04 262	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for headaches, claimed as secondary to service-connected allergic rhinitis and sinusitis or as secondary to Gulf War service.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's February 2011 notice of disagreement reflects that he appealed the issues of entitlement to service connection for headaches as well as the issues of entitlement to service connection for fibromyalgia and for Gulf War Syndrome, and the issue of entitlement to an increased initial rating for allergic rhinitis.  The RO granted service connection for fibromyalgia in a December 2012 rating decision; the other issues were addressed in a December 2012 statement of the case. 

On his February 2013 substantive appeal, the Veteran noted that he wished to appeal only the issue of entitlement to service connection for headaches.  The Veteran's representative included the issues of entitlement to service connection for Gulf War Syndrome and entitlement to an increased initial rating for allergic rhinitis in a February 2013 brief.  In response, the RO asked the Veteran whether he wished to include these additional issues on his substantive appeal.  In an April 2013 response, the Veteran stated that he only wished to appeal the issue of entitlement to service connection for headaches.  Accordingly, this is the only issue before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran currently suffers from migraine headaches, as indicated by both private treatment records and the results of a September 2012 VA examination.  

None of the Veteran's private treatment providers have offered an etiology of his disability, while the examiner from the September 2012 VA examination determined that it is less likely than not that the Veteran's headaches are related to his active service (including his service in Southwest Asia) or that they are secondary to his service-connected disabilities.  Specifically, in a September 2012 addendum, the examiner stated that he could find no evidence of a diagnosis or treatment for migraine headaches during the Veteran's active service.  

After reviewing the Veteran's service treatment records, the Board determines that the opinion of the September 2012 examiner is inadequate.  A review of the Veteran's service treatment records shows frequent complaints of, and treatment for, headaches during his active service.  For instance, service treatment records reflect that the Veteran complained of suffering from headaches in March 1979, October 1979, March 1984, September 1985, September 1986, October 1986, March 1987, and August 1989.  The September 1986 record shows that the Veteran complained of constant headaches for three to four days.  The record reflects a diagnosis of "muscle contraction headaches vs. common migraine headaches."  

Given this history, the Board finds that the examiner's opinion is inadequate.  The examiner did not discuss the Veteran's numerous in-service complaints of suffering from headaches, nor did he acknowledge the September 1986 record that included a possible diagnosis of migraine headaches.  

Despite the evidence of the Veteran's suffering from headaches both now and during his active service, there is no competent evidence of a link between the two.  Though the Veteran contends that his disability is either directly related to his active service or that it is secondary to his service-connected rhinitis or sinusitis or his Gulf War service, the Veteran is not competent to offer such an opinion.  That said, in light of the evidence of a current disability and the numerous instances of in-service treatment, a new examination is warranted.  



	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary assistance from the Veteran, obtain any additional private treatment records detailing his treatment for his claimed headaches.  

2.  Obtain the Veteran's VA treatment records dated from April 2011 and thereafter and associate them with his claims file.  

3.  Following the above ordered development, schedule the Veteran for a VA headaches examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to answer the following questions.

A)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current migraine headaches are related to or had their onset during his active service (June 1976 to June 1994)?  In answering this question, the examiner must address the Veteran's numerous in-service complaints of headaches, to include those dated in March 1979, October 1979, March 1984, September 1985, September 1986, October 1986, March 1987, and August 1989.

B)  Is at least as likely as not that any identified headaches represent an undiagnosed illness?  That is, are his headaches a condition that "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis?"

C)  Is it at least as likely as not that the Veteran's headaches are a manifestation of a medically unexplainable chronic-multisymptom illness under 38 C.F.R. § 3.317?  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

D)  Is it at least as likely as not that the Veteran's headaches are secondary to his service-connected rhinitis and sinusitis?  That is, are his headaches proximately due to, the result of, or aggravated by his service-connected respiratory disabilities?  

The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


